;
    Honorable   George H. Sheppard,   Page 2


        . merchandise , -commo&tien, confection8      or music
          and whhich is operated by or vdth coins or metal
          slugs, tokens or ~chocks:     The following   are ex-
          pressly included rtithln said term;       candy ma-
          chines, &ummachines, s~@dvdch machines, handker-
          chief machines, sanitary drinking cups, phonoggwphs;
          pianos, graphophones, radios,     and all other coin-
          operated mchims     which dispense or vend merchan-
          dise, commodities,   confections    or music.”
                ‘l(f) The term tservioe  coin-operated   machinest
         shall mean and include pay toilets,    pay telephones
i        and all ,other machines or devices which.dispense
         service only and not merchandise;    music, skill  or
         pleasure .‘I
                Asticle 70478-3, Vernon*s Civil    Statutes,  levies
    a tax on “merchandise or music aoin-operated     macbinee” in
    the amounts therein set out.     Article 7047a-4, Vernon’s
    Civil Statutes,   reads as followsa
                  “Gas meters, pay tolephones,    pay toilets,            I~
    ’     and cigarette   vending machines which are now
    ,     subject to an occupation or gross receipt        tax
          and tservlce   coin-operated   machines’ as that
         .,term is definedi   are expressly  exempt from the
          tax levied herein, and the other provisions        of
         Tthis Section.”
                It is first   noted that the service coin operated
    machines which are exempt from the tax are those which dis-
    pense “service    on1   and not merchandise, music, skill or
    pleasure".    It 9’8 a matter of common knowlodge that vendors
    of bottled   drinks either open the bottles   themselves for
    the convonicnce of the customers or provide openers for
    the%r use In open?n(: them, Whatever service may be in-
    volved in furnishing    an opener is purely Inoldental   to the
    sale of the drink.     5%~ machine In question is coin operated.
    It provides the method of oponinG the bottle and makinG the
    liquid avallable    to the customer.  Yor practical   purposes,  ~~
    it has bhe same thing to do with tho sale of the drink a,s